Order of the Supreme Court, Queens County, dated February 9, 1966, denying defendant’s motion for resentencing, reversed, on the law, and motion remitted to the court below for the purpose of taking further proof (1) as to the dates of the commission of the crimes for which defendant was convicted in Alabama, which crimes resulted in the judgments of conviction by reason of which defendant was arraigned as a multiple offender in the court below, and (2) as to whether, under Alabama Law, the indictments for those crimes were or could have been consolidated. (Cf. People ex rel. Janosko v. Fay, 6 N Y 2d 82; People v. Taylor, 16 A D 2d 944, affd. 13 N Y 2d 675.) Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.